DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 

Response to Arguments
Applicant's arguments and amendments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Dunlop fails to disclose an affinity value indicating a user affinity for a respective one of the content items.  Applicant disagrees that the threshold value defined by the system operator (user) can be interpreted as the affinity value.  The Examiner respectfully disagrees.
The Examiner notes that the system operator defines the preference of how many shots are classified.  In Paragraph 0086, if the system operator sets the threshold/affinity value at 0.4, the system then has a preference/affinity of classifying shots associated with “mountainous”, “sky”, “lake/river” and “snow” and if a higher threshold/affinity value at 0.7, the system then has a preference/affinity of classifying shots associated with “mountainous”, “sky” and “lake/river”.  The threshold set by the system operator/user clearly represents a preference/affinity value for certain content items/shots to be classified based on the Examiner’s broadest reasonable interpretation.    Applicant notes specific differences between the threshold of Dunlop and the affinity value, as claimed.  For example, Applicant notes that an affinity value is a measurement, an observed quality with many possible inputs, including measurements of user interactions with discrete content objects, and user statements in reaction to discrete content objects.  None of these concepts have been integrated into the claims, therefore the Examiner’s broadest reasonable interpretation of affinity value stands.  The rejection has been updated below.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 16-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255).
	Referring to claim 1, Dunlop discloses for each respective content item of a set of content items (see Paragraph 0082 for receiving a video frame within a plurality of received video frames): determining an affinity value indicating an affinity for the respective content item by a user, based on an affinity expressed by the user for the respective content item (see Paragraph 0086 for determining a threshold value that is based on a system operator/user’s preference/affinity to classify scenes in a video content item) and determining a classification code representing a group of related content times including the respective content item (see Figure 1, table 26a and Paragraph 0084 for determining which class label, representing a group of content relating to mountains or indoor, is to be used to create the affinity vector described below, based on the affinity value/threshold). 
 	Dunlop also discloses creating an affinity vector from the determined affinity values and the classification codes (see Paragraphs 0087-0088 and Figure 1 for creating an affinity vector (shot #1) in table 26b using the class labels and threshold value).
	Dunlop also discloses transmitting the affinity vector to a server (see Paragraph 0089 and Figure 1 for transmitting the affinity vectors in table 26b from server 10 to server 12).
	Dunlop also discloses receiving, from the server, one or more identifications of content items based on the transmitted affinity vector (see Paragraph 0089 for transmitting lists of video shots in database 18 based on the classified video shots in table 26b, using an indexing and retrieval system, from server 12).
	Dunlop fails to teach that determining the classification code maintains privacy of the user with respect to the server.
	Strauss discloses that determining a classification code maintains privacy of the user with respect to the server (see Column 5, Lines 37-58).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification code determination process, as taught by Dunlop, using the user information obscuring functionality, as taught by Strauss, for the purpose of ensuring the privacy of the user by not passing information the user does not want to the online system (see Column 5, Lines 45-48 of Strauss). 

	Referring to claim 2, Dunlop discloses determining a perceptual value for the content item (see scores 32 in Figure 1 in table 26a), wherein the classification code is based on the perceptual value (see table 26a in Figure 1 for the correlation between the class labels and scores 32).

	Referring to claim 6, Dunlop discloses that determining the affinity value is based on data regarding one or more interactions with the respective content item (see Paragraph 0086 for the system operator defining the threshold value, therefore since the system operator provides the interaction to define the threshold value for the content item, the affinity value/threshold value is based on the interaction).

	Referring to claim 7, Dunlop discloses that the data regarding the one or more interactions is not transmitted to the server (see Paragraph 0086 for the system operator defining the threshold value, thereby not transmitting the data to another server).

	Referring to claim 8, Dunlop discloses combining multiple affinity vectors, each associated with a different content type, to form a combined affinity vector (see table 26b for combining multiple shots in a single table), wherein transmitting the affinity vector to the server includes transmitting the affinity vector as part of the combined affinity vector (see Paragraph 0089 and Figure 1 for transmitting the affinity vectors in table 26b from server 10 to server 12).

	Referring to claims 16-17 and 19-20, see the rejection of claims 1-2 and 6-7 respectively.

	Referring to claim 23, Dunlop discloses that the affinity vector represents a relative affinity that the user has for content associated with each of the classification codes (see Figure 1 for the shots 26b containing a relative affinity that the user that selected the threshold has for content associated with each of the classification codes such as snow or sky).

	Referring to claim 24, Dunlop discloses that creating the affinity vector further comprises generating a code-affinity data set that indicates an amount of user affinity for each of the set of content items having an associated classification code (see Figure 1 for the shots 26b containing classes that include one or more classifications that read on a code-affinity data set that indicates an amount of user affinity for each of the set of content items having an associated classification code by each shot having classifications such as sky, snow and forest).

	Referring to claim 25, Dunlop discloses that the affinity vector is expressed by a pair of values consisting essentially of a classification code and an affinity value (see Figure 1 for shots 26b contains the affinity vectors that are expressed by a pair of values consisting of the classification and the threshold used to select that classification code).


Claims 3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in further view of Chaddha (U.S. Patent No. 6,404,923).
	Referring to claim 3, Dunlop and Strauss discloses all of the limitations of claim 2, but fails to teach determining the classification code based on the perceptual value using a codebook.
	Chaddha discloses determining a classification code based on a perceptual value using a codebook (see Column 3, Line 33 through Column 4, Line 17 and Column 5, Lines 6-10).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as taught by Dunlop and Strauss, using the codebook, as taught by Chaddha, for the purpose of providing a more efficient image classification technique (see Column 2, Lines 37-38 of Chaddha).

	Claim 5 corresponds to claim 3, wherein Chaddha further teaches that generating the codebook is based on clustering performed on perceptual values (see Column 3, Lines 34-39).

	Referring to claim 18, see the rejection of claim 3.

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in further view of Chaddha (U.S. Patent No. 6,404,923) in further view of Kausik (U.S. Patent No. 7,047,281).
	Referring to claim 4, Dunlop, Strauss and Chaddha disclose all of the limitations of claim 3, but fail to teach receiving the codebook from the server.
	Kausik discloses receiving a codebook from a server (see Column 7, Lines 34-39).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as taught by Dunlop, Strauss and Chaddha, using the server transmitted codebook, as taught by Kausik, for the purpose of allowing a recipient to reconstruct an image (see Column 7, Lin 39 of Kausik).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in view of Hirano et al. (U.S. Patent Application Publication 2013/0318351).
Referring to claim 9, Dunlop and Strauss discloses all of the limitations of claim 1, but fails to teach obscuring the affinity vector prior to transmitting the affinity vector to the server.
	Hirano discloses obscuring the affinity vector prior to transmitting the affinity vector to the server (see Paragraph 0921).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as taught by Dunlop and Strauss, using the codebook, as taught by Hirano, for the purpose of preventing leakage of information on original data and information to be used for spoofing (see Paragraph 0014 of Hirano).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in view of Pendakur (U.S. Patent Application Publication 2004/0073924).
Referring to claim 10, Dunlop and Strauss discloses all of the limitations of claim 1, but fails to teach that the method is performed by a personalization engine.
	Pendakur discloses that a classification process is performed by a personalization engine (see Paragraph 0057 and Figure 6)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification system, as taught by Dunlop and Strauss, using the personalization engine, as taught by Pendakur, for the purpose of allowing users to influence content selection, content mix, and/or broadcast scheduling (see Paragraph 0015 of Pendakur).


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop et al. (U.S. Patent Application Publication 2013/0259375) in view of Strauss et al. (U.S. Patent No. 10,616,255) in view of Sardera (U.S. Patent Application Publication 2003/0229892).
Referring to claim 21, Dunlop and Strauss disclose all of the limitations of claim 2, but fails to teach obscuring the respective content item for which the perceptual value pertains at least in part by masking with perceptual values for other content items.
	Sardera discloses that a classification process is performed by a personalization engine (see Paragraph 0061).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the privacy process, as taught by Dunlop and Strauss, using the obscuring functionality, as taught by Sardera, for the purpose of further randomizing and obscuring the source client device of any particular media access information and/or viewer profile data (see Paragraph 0061 of Sardera).

Referring to claim 22, Dunlop and Strauss disclose all of the limitations of claim 2, but fails to teach obscuring the respective content item for which the perceptual value pertains at least in part by adding random data.
	Sardera discloses that obscuring the respective content item for which the perceptual value pertains at least in part by adding random data (see Paragraph 0061).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the privacy process, as taught by Dunlop and Strauss, using the obscuring functionality, as taught by Sardera, for the purpose of further randomizing and obscuring the source client device of any particular media access information and/or viewer profile data (see Paragraph 0061 of Sardera).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 11, 2022